DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/21/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 5-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 7, 10-13 and 15 of copending Application No. 16/658,918 (reference application; see US Pub. No. 2020/0124954 A1). :
Claim 1 reads on claim 1 of the Copending Application No. 16/658,918 as follow: a position detection device (page 12, claim 1, line 1) comprising: an imaging section configured to generate imaging data obtained by taking an image of first infrared light with a first wavelength emitted by a first pointing member (page 12, claim 1, lines 2-4 and 14-16), second infrared light with a second wavelength emitted by a second pointing member (page 12, claim 1, lines 4-5 and 16-18), and a target range (page 12, claim 1, line 5); and a position detection section configured to detect a first position of the first pointing member with respect to the target range (page 12, claim 1, lines 6-8) and a second position of the second pointing member with respect to the target range based on the imaging data so as to be distinguished from each other (page 12, claim 1, lines 8-11), wherein the imaging section includes a sensor configured to output detection values of first colored light, second colored light, and third colored light (page 12, claim 1, lines 12-14) to generate the imaging data (page 12, claim 1, line 2) including the detection values obtained by detecting the first infrared light and the second infrared light with the sensor (page 12, claim 1, lines 14-18).
Claim 2 reads on claim 2 of the Copending Application No. 16/658,918 as follow: the sensor is formed of an image sensor including a plurality of detection pixels (page 12, claim 2, lines 3-4), the imaging section outputs 
Claim 3 reads on claim 3 of the Copending Application No. 16/658,918 as follow: the sensor has a sensitivity characteristic in which relative sensitivity of the first colored light, the second colored light, and the third colored light (page 12, claim 3, lines 3-5) at the first wavelength fails to coincide with relative sensitivity of the first colored light, the second colored light, and the third colored light at the second wavelength (page 12, claim 3, lines 5-8).
Claim 5 reads on claim 7 of the Copending Application No. 16/658,918 as follow: the optical filter cuts light with a wavelength in an ultraviolet region (page 13, claim 7, line 3).
Claim 6 reads on claim 10 of the Copending Application No. 16/658,918 as follow:  a display device (page 13, claim 10, lie 1) comprising: an image display section configured to display an image based on image data on a display surface (page 13, claim 10, lines 2-3); an imaging section configured to generate imaging data obtained by taking an image of first infrared light with a first wavelength emitted by a first pointing member 
Claim 7 reads on claim 11 of the Copending Application No. 16/658,918 as follow: the processing section (page 13, claim 11, line 2) performs processes of performing drawings different from each other as the first process and the second process (page 13, claim 11, lines 2-4).
Claim 8 reads on claim 12 of the Copending Application No. 16/658,918 as follow: a display system (page 13, claim 12, line 1) comprising: a 
Claim 9 reads on claim 13 of the Copending Application No. 16/658,918 as follow: the first pointing member and the second pointing member (page 13, claim 13, lines 2-3) each include an operation sensor configured to detect an operation, a light source, and a light emission control section (page 13, claim 13, lines 3-5) configured to make the light source emit light when the operation sensor detected the operation (page 13, claim 13, lines 5-6).
Claim 10 reads on claim 15 of the Copending Application No. 16/658,918 as follow: a position detection method (page 13, claim 15, line 1) comprising: an imaging step of generating imaging data obtained by taking an image of first infrared light with a first wavelength emitted by a first pointing member (page 13, claim 15, lines 2-3 and 14-15), second infrared light with a second wavelength emitted by a second pointing member (page 13, claim 15, lines 3-4 and 15-18), and a target range (page 13, claim 15, lines 4-5); and a detection step of detecting a first position of the first pointing member with respect to the target range (page 13, claim 15, lines 6-7) and a second position of the second pointing member with respect to the target range based on the imaging data generated in the imaging step so as to be distinguished from each other (page 13, claim 15, lines 7-10), wherein in the imaging step, there is used an imaging .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 4 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of copending Application No. 16/658,918 in view of Kato. 
Claim 4 reads on claim 4 of the Copending Application No. 16/658,918 as follow: the imaging section includes an optical filter configured to cut light in a wavelength band shorter in wavelength than the first wavelength (page 12, claim 4, lines 5-8), and the sensor detects light transmitted through the optical filter (page 12, claim 4, lines 8-9).
Copending Application No. 16/658,918 does not teach a first wavelength including a wavelength shorter than a second wavelength.
Kato (JP 2017-142726 A) discloses the first wavelength (i.e. infrared light emitted by element 62a [light emitting unit of element 60a] is detected by element 30; see translation of the description, lines 300-301) includes a wavelength (i.e. 850 nm; see translation of the description, lines 285-286) shorter than the second wavelength (i.e. 950 nm; see translation of the description, lines 286-287).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a first wavelength including a .
This is a provisional nonstatutory double patenting rejection.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “imaging step” and “detection step” in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kato in view of Ihara.
Kato (JP 2017-142726 A) discloses:
Regarding claims 1 and 10, a position detection device and method (i.e. the projector [element 20] detects the operation position of the electronic pen; see translation of the description, lines 133-135; Figure 2, element 20) comprising: an imaging section (Figure 2, element 30) configured to generate imaging data (i.e. image captured by element 30 [see translation of the description, lines 466-467], which is the entry information [see translation of the description, lines 437-438]) obtained by taking an image of first infrared light with a first wavelength (i.e. infrared light emitted by 
Regarding claim 4, the first wavelength (i.e. infrared light emitted by element 62a [light emitting unit of element 60a] is detected by element 30; see translation of the description, lines 300-301) includes a wavelength (i.e. 850 nm; see translation of the description, lines 285-286) shorter  than the second wavelength (i.e. 950 nm; see translation of the description, lines 286-287), and the imaging section (Figure 2, element 30) includes an optical filter (i.e. optical filter wheel; Figure 3(a), element 37) configured to cut light in a wavelength band shorter in wavelength than the first wavelength (i.e. infrared light emitted by the electronic pen [element 60a] is transmitted by the sensor via the optical filter; see translation of the description, lines 324-325), and the sensor (i.e. image sensor; Figure 2, element 31) detects light transmitted through the optical filter (i.e. optical filter wheel; Figure 3(a), element 37).
Regarding claim 5, the optical filter (i.e. optical filter wheel [Figure 3(a), element 37] has two types of optical filters, elements 37a and 37b; see translation of the description, lines 204-205) cuts light with a wavelength in an ultraviolet region (i.e. optical filter [element 37a] is a bandpass filter that transmits a wavelength of about 100 nm, which is within the ultraviolet wavelength range [i.e. UV region covers the wavelength range 100-400 nm]; see translation of the description, lines 312-313).
Kato teaches the salient features of the present invention as explained above except (regarding claims 1 and 10) a sensor configured to output detection values of first colored light, second colored light, and third colored light.
Ihara (JP 2013-149155 A) discloses a sensor (i.e. light signal detection unit; Figure 4, element 31) configured to output detection values (i.e. outputs detection information - said output detection information corresponds to the magnitude of the light emission intensity from the pen [element P]; see translation of the specification, lines 246-250) of first colored light, second colored light, and third colored light (i.e. different wavelengths such as RGB; see translation of the description, lines 386-389).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a sensor configured to output detection values of first colored light, second colored light, and third colored light as shown by Ihara in combination with Kato’s invention for the purpose of displaying a color image based on the correspondence between the arrangement position of the pixels and the emission color of the pixels (Ihara, see translation of the description, lines 111-112).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kato in view of Ihara.
Kato (JP 2017-142726 A) discloses a sensor (i.e. image sensor; Figure 2, element 31) formed of an image sensor (i.e. CMOS image sensor; see translation of the description, line 175) including a plurality of detection pixels (i.e. coordinates of the operation position based on the position of the light captured by CMOS sensor [element 31]; see translation of the description, lines 362-364), and the position detection section (Figure 2, element 24) detects the first position (i.e. position detected by element 24 relative to the electronic pen [element 60a]) and the second position (i.e. position detected by element 24 relative to the electronic pen [element 60b]) from one piece of the imaging data (i.e. image captured by element 30 [see translation of the description, lines 466-467], which is the entry information [see translation of the description, lines 437-438]) including the one detection value (i.e. detects the operating position of the electronic pen; see translation of the description, line 134 and 362-364) corresponding to each of the detection pixels (i.e. coordinates of the operation position of the electronic pens [elements 60a and 60b] based on the position of the light captured by the CMOS image sensor [element 31] in the image; see translation of the description, lines 362-364).
	Kato teaches the salient features of the present invention as explained above except an imaging section outputting the imaging data including the detection values of the first colored light, the second colored light, and the third colored light corresponding to each of the detection pixels.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have an imaging section outputting the imaging data including the detection values of the first colored light, the second colored light, and the third colored light corresponding to each of the detection pixels as shown by Ihara in combination with Kato’s invention for the purpose of displaying a color image based on the correspondence between the arrangement position of the pixels and the emission color of the pixels (Ihara, see translation of the description, lines 111-112).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kato in view of Ihara.
Kato (JP 2017-142726 A) teaches the salient features of the present invention except a sensor having a sensitivity characteristic in which relative sensitivity of the first colored light, the second colored light, and the third colored light at the first wavelength 
Ihara (JP 2013-149155 A) discloses a sensor (i.e. light receiving unit having sensing bands; see translation of the description, lines 384-385) having a sensitivity characteristic (i.e. emission intensity) in which relative sensitivity (i.e. adjustment of the emission intensity; see translation of the description, lines 388-389) of the first colored light, the second colored light, and the third colored light (i.e. RGB) at the first wavelength (i.e. x-wavelength) fails to coincide (i.e. x-wavelength and y-wavelength may be different wavelength bands; see translation of the description, line 552) with relative sensitivity (i.e. adjustment of the emission intensity; see translation of the description, lines 388-389) of the first colored light, the second colored light, and the third colored light (i.e. RGB) at the second wavelength (i.e. y-wavelength).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a sensor having a sensitivity characteristic in which relative sensitivity of the first colored light, the second colored light, and the third colored light at the first wavelength fails to coincide with relative sensitivity of the first colored light, the second colored light, and the third colored light at the second wavelength as shown by Ihara in combination with Kato’s invention for the purpose of displaying a color image based on the correspondence between the arrangement position of the pixels and the emission color of the pixels (Ihara, see translation of the description, lines 111-112).
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kato in view of Ihara.

Regarding claim 6, a display device (i.e. projector [Figure 1, element 20] serves as a display device; see translation of the description, line 128) comprising: an image display section (i.e. projection unit; Figure 2, element 41) configured to display an image based on image data (i.e. projects a display image corresponding to the received video signal; see translation of the description, lines 414-415) on a display surface (i.e. screen; Figure 1, element 50); an imaging section (Figure 2, element 30) configured to generate imaging data (i.e. image captured by element 30 [see translation of the description, lines 466-467], which is the entry information [see translation of the description, lines 437-438]) obtained by taking an image of first infrared light with a first wavelength (i.e. infrared light emitted by element 62a [light emitting unit of element 60a] is detected by element 30; see translation of the description, lines 300-301) emitted by a first pointing member (i.e. electronic pen; Figure 4, element 60a), second infrared light with a second wavelength (i.e. infrared light emitted by element 62b [light emitting unit of element 60b] is detected by element 30; see translation of the description, lines 300-301) emitted by a second pointing member (i.e. electronic pen; Figure 4, element 60b), and at least a part of the display surface (i.e. the display image [element 70] is displayed on the screen [element 50]; see translation of the description, line 439); a position detection section (i.e. position detection unit; Figure 2, element 24) configured to detect a first position (i.e. position detected by 
Regarding claim 7, the processing section (i.e. light discrimination detection unit; Figure 2, element 23) performs processes of performing drawings different from each other (i.e. drawing response related to the electronic pens [elements 60a and 60b]; see translation of the specification, lines 416-417) as the first process and the second process (i.e. the detected infrared light is detected separately for each electronic pens; see translation of the description, lines 180-181).
Kato teaches the salient features of the present invention as explained above except (regarding claim 6) a sensor configured to output detection values of first colored light, second colored light, and third colored light.
Ihara (JP 2013-149155 A) discloses Ihara (JP 2013-149155 A) discloses a sensor (i.e. light signal detection unit; Figure 4, element 31) configured to output detection values (i.e. outputs detection information - said output detection information 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a sensor configured to output detection values of first colored light, second colored light, and third colored light as shown by Ihara in combination with Kato’s invention for the purpose of displaying a color image based on the correspondence between the arrangement position of the pixels and the emission color of the pixels (Ihara, see translation of the description, lines 111-112).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kato in view of Ihara.
Kato (JP 2017-142726 A) discloses a display system (i.e. electronic blackboard system; see translation of the description, lines 123-125) comprising: a display device (i.e. projector [Figure 1, element 20] serves as a display device; see translation of the description, line 128) including an image display section (i.e. projection unit; Figure 2, element 41) configured to display an image based on image data (i.e. projects a display image corresponding to the received video signal; see translation of the description, lines 414-415) on a display surface (i.e. screen; Figure 1, element 50); and a first pointing member (i.e. electronic pen; Figure 4, element 60a) and a second pointing member (i.e. electronic pen; Figure 4, element 60b) used for a position pointing operation (i.e. operation position of the electronic pens; see translation of the 
Kato teaches the salient features of the present invention as explained above except a sensor configured to output detection values of first colored light, second colored light, and third colored light.
Ihara (JP 2013-149155 A) discloses a sensor (i.e. light signal detection unit; Figure 4, element 31) configured to output detection values (i.e. outputs detection information - said output detection information corresponds to the magnitude of the light emission intensity from the pen [element P]; see translation of the specification, lines 246-250) of first colored light, second colored light, and third colored light (i.e. different wavelengths such as RGB; see translation of the description, lines 386-389).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a sensor configured to output detection values of first colored light, second colored light, and third colored light as shown by Ihara in combination with Kato’s invention for the purpose of displaying a color image based on the correspondence between the arrangement position of the pixels and the emission color of the pixels (Ihara, see translation of the description, lines 111-112).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kato in view of Ihara as applied to claim 8 above, and further in view of Tanaka et al.

Kato in combination with Ihara (JP 2013-149155 A) teaches the salient features of the present invention as explained above except a pointing member including an operation sensor configured to detect an operation, a light source, and a light emission control section configured to make the light source emit light when the operation sensor detected the operation.
Tanaka et al. (US Pub. No. 2018/0074654 A1) discloses a pointing member (i.e. self-light emitting pointing element; Figure 3, element 70) including an operation sensor (i.e. signal light reception unit; Figure 3, element 74) configured to detect an operation (i.e. element 74 receives the apparatus signal light [ASL]; page 4, paragraph 0037), a light source (i.e. light emitting portion; figure 3, element 77), and a light emission control section (i.e. control unit; Figure 3, element 75) configured to make the light source (i.e. light emitting portion; figure 3, element 77) emit light (i.e. pointing element signal light; Figure 3, element PSL) when the operation sensor (i.e. signal light reception unit; Figure 3, element 74) detected the operation (i.e. when a ASL is received in the operation sensor [i.e. signal light reception unit; element 74] the self-emitting element [element 70] emits a pointing element signal light [PSL]; page 6, paragraph 0054, lines 1-3).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a pointing member including an operation sensor configured to detect an operation, a light source, and a light emission control section configured to make the light source emit light when the operation sensor .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kitani et al. (US Pub. No. 2017/0322672 A1) discloses an operation target device projects a display video onto a projection surface, which is captured by a camera.  An operation detectable region specifying unit specifies respective regions where an operation is detectable and is undetectable based on image data captured by the camera.  Finger and pen contact position detection units detect the operation to the operation object based on the image data captured by the camera.  The operation target device displays the display video so that the region where the operation to the operation object is detectable, which is specified by the operation detectable region specifying unit, is distinguished from the region where the operation to the operation object is undetectable.  In addition, the operation target device changes a display position of the operation object so that the operation object is displayed within a range of the region where the operation to the operation object is detectable.
Yokobayashi (US Pub. No. 2012/0212415 A1) shows a position information converting device in an interactive system comprising: conversion control section which determines, if an image formed by an optical signal from an object of the neighborhood 
McGibney et al. (US Pub. No. 2011/0242060 A1) teaches an interactive input system comprises at least one imaging assembly having a field of view looking into a region of interest and capturing image frames and processing structure in communication with the at least one imaging assembly.  When a pointer exists in captured image frames, the processing structure demodulates the captured image frames to determine frequency components thereof and examines the frequency components to determine at least one attribute of the pointer.
Koyama (US Pub. No. 2017/0237955 A1) discloses a position detection apparatus includes a first irradiation section and a second irradiation section that irradiate an operation surface with detection light, an imaging section that captures an image of the operation surface, and a detection section that detects a pointed position pointed with a pointing element based on the captured image.  The first irradiation section is disposed in a position closer to the operation surface than the second irradiation section and emits light having intensity higher than the intensity of the light emitted from the second irradiation section.  Instead, the position detection apparatus further includes an adjustment section that adjusts the intensity of the light emitted from at least one of the first irradiation section and the second irradiation section to adjust 
Natori et al. (US Pub. No. 2016/0140745 A1) teaches a display device includes: an acquisition unit which acquires a first image from an image supply device; a detection unit which specifies a position of the indicator and whether the indicator is a first indicator or a second indicator; a generation unit which generates a second image based on the specified position and generates a third image by superimposing the second image on the first image; a display unit which displays the third image; a designation unit which designates either the generation unit or the image supply device as a supply destination of information indicating a position of the second indicator; and a control unit which supplies the information indicating the position of the indicator to the generation unit if the detected indicator is the first indicator, and supplies the information indicating the position of the indicator to the supply destination if the detected indicator is the second indicator.
Uchiyama (US Pub. No. 2015/0035995 A1) shows a projector includes: a projection unit; a position detection unit; and a calibration control unit which causes the projection unit to project a target image at a reference position within a projection range of the projection unit, acquires an operation position for the indicating operation detected by the position detection unit during the projection of the target image, and carries out calibration processing.  The target image is projected, starting at the reference position located in a lower part of the projection range, of plural reference positions within the projection range.

Hasegawa et al. (US Patent No. 6,847,356 B1) discloses a device having a projection type image display unit which has a projection lens and generates a coordinate input screen, and linear sensors for sensing an image of a beam spot, and computes a coordinate value corresponding to the beam spot on the basis of information obtained by the projection type image display unit and the output signals from the linear sensors.  This beam spot is generated by irradiating the predetermined position on the coordinate input screen with light coming from a pointing tool, or corresponds to a light-emitting portion provided to the distal end of the pointing tool located near the coordinate input screen.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDA CRUZ whose telephone number is (571)272-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAGDA CRUZ/           Examiner, Art Unit 2882                                                                                                                                                                                             
02/10/2021